Citation Nr: 0915821	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella, left knee, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella, right knee 
currently rated as 10 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected osteoarthritis, right knee.

4.  Entitlement to service connection for lumbar spondylosis, 
claimed as a back condition, to include as secondary to 
service-connected bilateral chondromalacia patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 
and from October 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2004 and June 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain AOJ consideration of newly 
submitted evidence, to provide the Veteran with a proper 
notice letter, to clarify whether the Veteran wants a 
hearing, and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

Preliminarily, the Board notes that the Veteran has submitted 
additional evidence after the issuance of the February 2006 
statement of the case (SOC).  However, the Veteran did not 
submit a waiver of RO consideration of this evidence.  
Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the Veteran or his representative must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral.  Therefore, the Board may not 
properly consider this evidence or issue a decision at this 
time, and must remand the case to allow the AOJ opportunity 
to review this evidence and readjudicate the Veteran's 
claims. See 38 C.F.R. § 19.31; see also 38 C.F.R. § 
20.1304(c).

In addition, the Veteran is claiming that his chondromalacia 
patella left knee, chondromalacia patella right knee and 
osteoarthritis right knee, are more severe than reflected by 
the currently assigned 10 percent ratings, respectively.  A 
review of the claims file reveals that the Veteran's last VA 
examination was in September 2005, nearly 4 years ago.  In 
this regard, the Board notes that VA's duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381.  Therefore, because the Veteran has contended 
in several statements that his bilateral knee disorders have 
increased in severity since the time of the last VA 
examination, it is uncertain whether the September 2005 VA 
examination reflects the current state of the Veteran's 
bilateral knee disorders.  As such, he must be scheduled for 
a new examination in order to ascertain the current severity 
of his service-connected bilateral knee disorders.

The Board also finds that a new VA examination is warranted 
with regard to the Veteran's claim for entitlement to service 
connection for a back disorder, claimed as secondary to his 
service-connected bilateral knee disorders.  In this regard, 
the Veteran was previously afforded a VA examination in May 
2005.  The May 2005 VA examiner opined that it was less 
likely than not that the Veteran's lumbar complaints and 
physical findings were secondary to his service-connected 
knee problems.  The examiner's rationale for this opinion was 
that the Veteran did not have any documented treatment while 
in service or following service for any lumbar-related 
complaints.  The examiner concluded that it was therefore 
more likely than not that his athletic endeavors and 
occupational history were responsible for his lumbar 
spondylosis, and that it was also part of the normal aging 
process. 

However, the Board notes that subsequent to this examination, 
VAMC treatment records dated in 1991 were obtained.  
Specifically, a July 1991 treatment record states that the 
Veteran had a long standing history of chondromalacia patella 
with low back pain.  Furthermore, a September 2005 VAMC 
treatment note states that the Veteran reported having low 
back pain since 1983.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history.  See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); 38 C.F.R. § 3.326 (2008); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  Therefore, the 
Veteran must be afforded a new VA examination which takes 
into account his lay statements and his VAMC treatment 
records.

Furthermore, the Board notes that in August 2006 and October 
2006, the Veteran indicated that he wanted to have a 
teleconference hearing.  A review of the claims file shows 
that a videoconference hearing was scheduled for July 2007, 
but that the Veteran cancelled the hearing.  However, there 
is no written statement in the claims file from the Veteran 
stating that he wished to withdraw his hearing request, nor 
is there a notation from the Judge scheduled to hold the 
hearing that the Veteran wished to cancel or did not show for 
the hearing.  Therefore, in accordance with due process, the 
RO should clarify whether Veteran still wants to have a 
personal hearing as to the issues on appeal.

Finally, the Board notes that the Veteran did not receive a 
VCAA notice letter for his increased rating claims.  During 
the pendency of this appeal, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  However, in this case, the Board notes that 
the Veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claims for an increased evaluation that 
complies with the requirements set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  The RO should contact the Veteran and 
clarify whether he wishes to have a 
personal hearing.  Any response, positive 
or negative, should be documented in the 
Veteran's claims file.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral chondromalacia patella and 
osteoarthritis, right knee.  The 
examination should include full range of 
motion studies (utilizing a goniometer), 
recent x-rays, and any other tests 
considered necessary by the examiner.  The 
claims file should be made available for 
the examiner(s) to review.  The 
examiner(s) should review all pertinent 
records associated with the claims file 
and comment on the severity of the 
Veteran's above-named conditions.

4.  The Veteran should also be afforded a 
VA examination to determine the nature and 
etiology of his current back disorder, to 
include whether such a disorder is 
secondary to the Veteran's service-
connected bilateral knee disorders.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to render an 
opinion as to the likelihood (likely, not 
likely, at least as likely as not) that 
the Veteran's back disorder was caused or 
aggravated by the Veteran's service-
connected bilateral knee disorders.  

The examiner is advised that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation unless 
the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




